Action for personal injuries. On February 1, 1933, while plaintiff was driving a truck north on Third avenue, an automobile owned and operated by defendant collided with plaintiff’s truck near the intersection of East One Hundred and Seventy-fifth street. Orders granting defendant’s motion to set aside verdict and for a new trial, and denying plaintiff’s motion for resettlement, unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.